
	

114 HR 4055 IH: Hygiene Assistance for Families of Infants and Toddlers Act of 2015
U.S. House of Representatives
2015-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4055
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2015
			Mr. Ellison (for himself, Ms. DeLauro, Mr. Grijalva, Mr. Peters, Mr. Cárdenas, Mr. Carson of Indiana, Mr. McGovern, Ms. Meng, Ms. Clarke of New York, Ms. Lee, Mr. Pocan, Ms. Kaptur, Ms. Norton, Mr. Nadler, Mr. Hastings, Mr. Conyers, Ms. Michelle Lujan Grisham of New Mexico, Ms. Judy Chu of California, Ms. Edwards, and Mr. Van Hollen) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend title IV of the Social Security Act to address the increased burden that maintaining the
			 health and hygiene of infants and toddlers places on families in need, the
			 resultant adverse health effects on children and families, and the limited
			 child care options available for infants and toddlers who lack sufficient
			 diapers, which prevents their parents and guardians from entering the
			 workforce.
	
	
 1.Short titleThis Act may be cited as the Hygiene Assistance for Families of Infants and Toddlers Act of 2015. 2.FindingsCongress finds the following:
 (1)Access to a reliable supply of clean diapers is a medical necessity for the health and welfare of infants and toddlers, their families, and child care and health care providers, yet in a representative survey of mothers in the United States, 1 in 3 mothers reported having to cut back on essentials in order to afford enough diapers for a child.
 (2)In the United States, most children begin toilet training between 2 and 3 years of age, and after toilet training is complete, the child will not need diapers. Families with infants and toddlers are more likely to be economically disadvantaged than other families. Infants and toddlers are more likely to live with low-income and poor families than older children, 25 percent of infants and toddlers live with families earning less than the Federal poverty level, and 47 percent of infants and toddlers live with families earning less than twice the Federal poverty level. There are over 980,000 infants and toddlers who are recipients of assistance under the program of block grants to States for temporary assistance for needy families (TANF), over one-third of all families enrolled in such a State program include an infant or toddler, and the average monthly diaper bill of $70 to $80 represents at least 8 percent and up to 40 percent of the average amount of cash assistance provided to a family through such a State program.
 (3)The average monthly diaper bill of $70 to $80 represents 6 percent of the pretax income of a parent working full time for Federal minimum wage. Approximately 46 percent of low-income children and 26 percent of poor infants and toddlers live with at least 1 parent who is employed full time and year round, and only 47 percent of low-income children and 35 percent of poor infants and toddlers live with married parents.
 (4)Without child care, parents and guardians of infants and toddlers cannot participate in the workforce, but most child care providers require parents to provide a supply of clean disposable diapers for their children. In a 2014 survey of 1,129 clients of 8 large diaper banks conducted by the National Diaper Bank Network, 12.4 percent of respondents indicated that the respondent was unable to leave a child at a child care provider at least 1 day a month because the respondent’s child lacked diapers, and 47.5 percent of respondents said that the diapers received from the diaper bank enabled the respondent to go to work. Therefore, increasing availability of clean diapers for needy infants and toddlers furthers the national goal of enabling parents to participate in the workforce to increase their economic self-sufficiency, and enables better implementation of title I of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996.
 (5)Increasing the availability of clean diapers for needy infants and toddlers furthers the national goal of increasing access to safe and quality child care for all families, and therefore enables better implementation of the Child Care and Development Block Grant Act of 1990.
 (6)Insufficient diaper changes can lead to not only increased irritability and discomfort of a child, leading to increased parental stress, but also to diaper dermatitis, skin breakdown, open sores with a risk of infection, and urinary tract infections for the child, which require medical attention. In a survey commissioned by Feeding America in 2011, 48 percent of food bank clients surveyed said they would delay changing a diaper and 32 percent said they would reuse disposable diapers in order to make their diaper supply last longer. This increases the risk of negative health outcomes for children and their families.
 (7)A study from the Yale School of Medicine found a direct correlation between lacking enough clean diapers to change a child’s diapers as often as required—a condition called diaper need—and maternal depression, which can adversely affect maternal-child bonding, a mother’s ability to care for her child, and a mother’s ability to work outside the home.
 (8)Diapers have proven to be valuable incentives in smoking cessation programs, parenting training programs, and other programs promoting positive and healthy behaviors.
 (9)Increasing the availability of clean diapers for needy families furthers public health by providing improved health outcomes for children, reducing visits to the emergency room, and reducing parental stress and depression.
			3.Improving opportunity diaper demonstration project
 (a)In generalSection 403 of the Social Security Act (42 U.S.C. 603) is amended by adding at the end the following:
				
					(c)Diaper benefit demonstration project
 (1)In generalThe Secretary shall make grants to States to conduct demonstration projects to implement and evaluate strategies to help families with eligible children address the diapering supply needs of such children.
 (2)Application requirementsA State desiring a grant under this subsection shall submit to the Secretary an application that includes the following:
 (A)A description of how the State will use the grant funds to develop a diaper distribution program that will provide sufficient diapers and diapering supplies to each participating family so that each eligible child in the family receives, for each month in which the child participates in the program, not less than the lesser of—
 (i)50 percent of the diaper changes required for a month for a healthy child of similar age and size; or
 (ii)100 percent of the actual diaper changes required for the child for the month. (B)A description of how the State will coordinate with other State and Federal assistance programs and agencies (particularly other programs and agencies targeted at assisting infants, toddlers, or the parents or guardians of infants or toddlers) that provide benefits and services to families participating in the diaper distribution program, to integrate the distribution of diapers and diapering supplies with the delivery of such other benefits and services, for the purpose of—
 (i)helping participating families to use effectively the benefits they receive under the diaper distribution program; and
 (ii)removing barriers to the participation of such families in activities such as child care, training, and work activities.
 (C)A description of how the State will evaluate the extent to which the diaper distribution program increases the efficacy, and affects the participation rates, of other State and Federal assistance programs in the State.
 (D)A description of how the State will provide for the delivery of benefits under the diaper distribution program, which may include—
 (i)cash assistance to be used to purchase diapers and diapering supplies; (ii)vouchers, coupons, electronic benefit transfer systems, or any other non-cash method to be used to purchase diapers and diapering supplies, except that the State may not require a store to cover the cost of any equipment, system, or processing required for any such method as a condition of participation in the program;
 (iii)assistance in distributing diapers and diapering supplies from any program or agency the State considers appropriate, which may include—
 (I)State or Federal child care programs; (II)work programs or fatherhood initiative programs, if the State explains the method it intends to use to ensure that diapers and diapering supplies distributed through these programs are used by the eligible child who is the intended recipient;
 (III)home visiting programs; (IV)family resource centers;
 (V)Federal and State health clinics; and (VI)community service centers;
 (iv)the distribution of diapers and diapering supplies at diaper banks or through other nonprofit organizations described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code, including through the assistance of other State or Federal agencies that partner with such organizations to assist with diaper and diapering supply distribution; and
 (v)the distribution of diapers and diapering supplies at any other location or through any other means that will allow the State to deliver diapers and diapering supplies to participating families without undue inconvenience.
 (E)A description of whether the State will provide a cloth diapering system, a disposable diapering system, or both, and in cases in which the State provides a cloth diapering system, an explanation of how the State will provide for diaper cleaning services if requested by the parent or guardian.
 (F)A description of how the State will ensure that the diapering system or systems provided meet the requirements of licensed child care facilities in the State, such that the type of diapers and diapering supplies provided do not prevent participating families from enrolling eligible children in such a facility.
 (3)Use of fundsA State to which a grant is made under this subsection shall use the grant funds to carry out a diaper distribution program in accordance with the State grant application approved by the Secretary, as provided in paragraph (2).
						(4)Program administration
 (A)State TANF agency as primary administratorSubject to subparagraph (B), a State diaper distribution program carried out pursuant to this subsection shall be carried out by the State agency responsible for administering the State program funded under this part.
 (B)Authority to subgrant and collaborateIn carrying out such diaper distribution program, the State agency described in subparagraph (A) may collaborate with, and the State may make a subgrant to, such public and nonprofit entities as the State considers appropriate, including State agencies, local governments, community-based organizations, Community Action Agencies, child care agencies, food assistance agencies, and other nonprofit organizations described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code.
 (5)Certification of benefit eligibilityA State to which a grant is made under this subsection may require, as a condition of receiving benefits under a State diaper distribution program, that participating families provide to the State such information at such times as the State considers necessary to determine whether a child in the family is (or continues to be) an eligible child, as such term is defined in paragraph (7)(D).
 (6)ReportsAs a condition of receiving a grant under this subsection for a fiscal year, the State shall submit to the Secretary, not later than 6 months after the end of the fiscal year, a report that—
 (A)specifies the number of children and the number of families receiving assistance under the State diaper assistance program for each month of the fiscal year;
 (B)specifies the number of cloth diapers, the number of disposable diapers, and the number of each type of diapering supply distributed under the diaper distribution program for each month of the fiscal year;
 (C)specifies the method or methods the State uses to distribute diapers and diapering supplies; and (D)specifies the number of children and the number of families receiving benefits under the diaper distribution program who also receive assistance during the fiscal year under other relevant public assistance programs, as determined by the Secretary.
							(7)Evaluation
 (A)In generalNot later than September 30, 2018, the Secretary, in consultation with each State that receives a grant under this subsection, shall conduct a high quality evaluation of the effectiveness of the State diaper distribution programs carried out pursuant to this subsection and of varying approaches for distributing diapers and diapering supplies used in such State programs.
 (B)Areas of evaluationThe evaluation described in subparagraph (A) shall include a study of the populations served in such State programs, the different methods used by States to distribute diapers and diapering supplies, and the effectiveness of each such method.
 (C)Evaluator qualificationsThe Secretary may not enter into a contract with an evaluator to conduct an evaluation under this paragraph unless the evaluator has demonstrated experience in conducting rigorous, descriptive evaluations of program effectiveness.
 (D)Final evaluationNot later than September 30, 2022, the Secretary, in consultation with each State that receives a grant under this subsection, shall update the evaluation described in subparagraph (A).
							(E)Reports and public disclosure
 (i)Initial reportNot later than September 30, 2018, the Secretary shall— (I)submit to the relevant congressional committees a report on the results of the evaluation described in subparagraph (A); and
 (II)publish the results of the evaluation on the website of the Department of Health and Human Services in a location that is easily accessible to the public.
 (ii)Final reportNot later than 90 days after completion of the final evaluation pursuant to subparagraph (D), the Secretary shall—
 (I)submit to the relevant congressional committees a report describing the results of the final evaluation; and
 (II)update the website described in clause (i)(II) to include the results of the final evaluation. (8)Applicability of certain provisions (A)Diaper benefits not counted as assistanceBenefits provided under a State diaper distribution program conducted pursuant to this subsection shall not be counted as assistance under a State program funded under this part (or any other State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i))).
 (B)Rules concerning grants inapplicableSections 404 and 409(a)(4) shall not apply with respect to a grant made under this subsection. (9)RegulationsThe Secretary of Health and Human Services may prescribe such regulations as may be necessary to implement this subsection.
 (10)DefinitionsIn this subsection: (A)The term diaper means an absorbent garment that is washable or disposable that is worn by a child who cannot control bladder or bowel movements.
 (B)The term diapering supplies means items, including diaper wipes and diaper cream, necessary to ensure that a child using a diaper is properly cleaned and protected from diaper rash, and that the surrounding population is protected from harmful bacteria originating from dirty diapers.
 (C)The term diapering system means a method of providing an adequate supply of clean, properly sized diapers and diapering supplies. In the case of washable cloth diapers, this method includes the laundering of diapers to ensure a sufficient supply of clean diapers and waterproof covers.
 (D)The term eligible child means a child who— (i)is not toilet-trained;
 (ii)has not attained 3 years of age, unless the State determines that the child has a substantial physical or mental impairment that requires the child to wear diapers; and
 (iii)is— (I)a recipient of, or is eligible to receive, assistance under a State program funded under this part (or any other State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i))), or is a member of a family that meets the income eligibility requirements of such State program; or
 (II)a member of a family whose income is not more than 130 percent of the poverty line (as defined by the Office of Management and Budget, and revised annually in accordance with section 673(2) of the Omnibus Budget Reconciliation Act of 1981) applicable to a family of the size involved.
 (E)The term infant means a child who has not attained 1 year of age. (F)The term participating family means a family that includes an eligible child participating in a State diaper distribution program carried out pursuant to this subsection.
 (G)The term State means each of the 50 States, the District of Columbia, Puerto Rico, Guam, the United States Virgin Islands, the Northern Mariana Islands, American Samoa, and Indian tribes and tribal organizations.
 (H)The term toddler means a child who has attained 1 year of age but has not attained 3 years of age. (I)The term toilet-trained means able and willing to use a toilet consistently such that diapers are not necessary on a daily basis.
 (11)AppropriationOut of any funds in the Treasury of the United States not otherwise appropriated, there are appropriated for each of fiscal years 2017 through 2021 $75,000,000 to carry out this subsection.
 (12)Availability of fundsFunds provided to a State under this subsection for a fiscal year may be expended only in the fiscal year or the succeeding fiscal year..
 (b)Diaper benefits exempted from territorial payment ceilingSection 1108(a)(2) of such Act (42 U.S.C. 1308(a)(2)) is amended by inserting 403(c), after 403(a)(5),.  